 



EXHIBIT 10.35
July 5, 2006
Gregory Schafer
6016 Chabolyn Terrace
Oakland, California 94618

Dear Greg,
          On behalf of Onyx Pharmaceuticals, it is a great pleasure to offer you
the position of Vice President and Chief Financial Officer, reporting to me. In
this position you will have responsibility for the finance & accounting, and
information technology functions. In making this offer, we are expressing our
enthusiastic support for the skills and commitment you will bring to Onyx at
this exciting time. We are pleased to offer you the following:
Salary: Your annual salary will be $260,000 paid semi-monthly, less required
deductions and withholdings.
Bonus: You are eligible to receive annual bonus amounts of up to 30% of your
base salary if Onyx achieves its corporate objectives and you achieve the
performance objectives set for you. For 2006, you will receive a sign-on bonus
of $35,000, and be eligible to receive a bonus amount of up to $43,000, for a
total bonus of $78,000 (30% of base) for 2006 if target bonus objectives are
achieved. Bonus payments will be subject to required deductions and
withholdings. The Company shall have the sole discretion to determine whether
you have earned any bonus set forth in this paragraph and, if so, the amount of
any such bonus.
Stock: Subject to approval by our Board of Directors, you will be granted an
option to purchase 100,000 Onyx shares at the market price on your start date.
The options will be issued pursuant to the Company’s standard Option Agreement
and will be subject to the terms of the governing stock option plan. These
options will be exercisable in installments based upon your continued employment
as follows: 25% after the first twelve months, 1/48 per month thereafter, for a
total of a four-year vesting period. In addition to these options, Onyx
employees are eligible for annual option grants based on individual performance.
Benefits: You will be eligible to participate in the Company’s group insurance
and benefits plans pursuant to the terms of these plans, which currently
include:

  1.   Medical coverage provided by Blue Shield; dental and orthodontic coverage
provided by Delta Dental;     2.   Life insurance equal to two times your annual
salary;     3.   Short-Term and Long-Term Disability;     4.   Vision Plan;    
5.   Flex-125 Cafeteria Plan including premiums, and medical expense and
dependent care reimbursement;     6.   Employee Stock Purchase Plan;     7.  
The Onyx 401(k) Plan through Great-West Life;     8.   The tuition reimbursement
program; and     9.   Membership in the Patelco Credit Union.

 



--------------------------------------------------------------------------------



 



You may also choose to have additional Voluntary Term Life for you and your
eligible dependents deducted directly from your paycheck. You will accrue three
weeks (120 hours) of vacation per year. Up to ten paid sick days (eighty hours)
may be taken per year in the event of injury or illness, and there will be ten
(10) Company-designated, paid holidays per calendar year.
You will be eligible to enter into the Onyx Executive Change In Control
Severance Benefits Agreement, in the form enclosed with this letter, once you
begin your employment. This agreement will set forth the terms of the change of
control benefits that you will be entitled to.
This offer is contingent upon your signing our Proprietary Information
Agreement. We ask that you return one signed copy of the enclosed Proprietary
Information Agreement with your offer letter and keep the other copy for your
records.
Onyx is an “at will” employer. This means that either you or Onyx may terminate
your employment at any time, with or without cause, and with or without advance
notice. In addition, the employment terms of this letter supersede any other
agreements or promises made to you by anyone, whether oral or written. No
employee or representative of the Company, other than its president, has the
authority to make any express or implied agreement contrary to the foregoing.
This offer letter may only be changed in a written document signed by you and
me.
Please indicate your acceptance of the terms of this employment offer by signing
and dating one copy and returning it, along with the signed Proprietary
Information Agreement to me as soon as possible, but no later than July 7, 2006,
the offer expiration date.
We enthusiastically anticipate your joining our team. Should you have any
questions regarding the provisions of employment, please do not hesitate to
contact me.
Sincerely,
/s/ Laura A. Brege
Laura A. Brege
Executive Vice President, Chief Business Officer
 
I accept Onyx Pharmaceuticals’ offer of employment in the terms stated.

     
/s/ Gregory W. Schafer
  /s/ July 7, 2006
 
   
Greg Schafer
  Date

Start Date July 10, 2006

 